Case 1:21-cv-01124-LJL Document 4-5 Filed 02/08/21 Page 1 of 2

EXIBIT 3
(Email, dated 12/17/2020, from Sheindlin to Brady)
Case 1:21-cv-01124-LJL Document 4-5 Filed 02/08/21 Page 2 of 2
12/17/2020 Mail - Gregory Sheindlin (Sheindlin Law Firm) - Outlook

Demand to Cease, Desist and Remove All Libelous and Defamatory Statements from
YouTube and Any Other Publication/Media

Gregory Sheindlin (Sheindlin Law Firm) <gs@sheindlinlaw.com>
Thu 12/17/2020 2:51 PM
To: Jim Brady <bradyny@gmail.com>

Date: December 17, 2020
To: James Brady
Fr: Gregory Sheindlin

Re: Demand to immediately cease, desist and remove all published libelous and
defamatory statements including but not limited to those posted on YouTube

Dear Mr. James Brady,

The posting of your statements in conjunction with the videos on YouTube constitute, per se, libel and
defamation. It is demanded that you immediately remove them. As described in recent legal opinions,
it has become your habit to unjustifiably impugn the motivations and integrity of others with who you
disagree. See, Brady v. Goldman, No. 16 Civ. 2287 (GBD) (SN), 2017 WL 496083 (S.D.N.Y. Feb 3, 2017). It
is areason why courts are issuing multiple filing injunctions that prohibit you from filing lawsuits. You
will be subject to increasing consequences if you fail to take immediate action in compliance with this
demand.

Yours,

Gregory Sheindlin

https://outlook. office.com/mail/inbox/id/AAQKADAYyNTczNjNjLWM1N2MtNGVmOS1iYZU0LTINMTA1 OWM30DRIYWAQAEKCLJOJXXdLsgYxcxaD29M... 11
